Citation Nr: 0817757	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-07 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether VA compensation in the amount of $687 was properly 
recouped to account for the veteran's receipt of military pay 
for 49 days of drill training during Fiscal Year (FY) 2002.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980, followed by service in the Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 determination of the VA 
Regional Office (RO) in Portland, Oregon, in which it was 
determined that the veteran was not entitled to concurrent 
payments of pay for active duty for training and/or inactive 
duty training and VA disability compensation during FY 2002.  
A withholding of VA benefits was then undertaken, effective 
from the payment date of May 1, 2004, for recoupment of $687.  
By this appeal, the veteran challenges the validity of the 
RO's recoupment of such monies.  

In unrelated action, the RO has sought to recoup benefits 
paid the veteran during FYs other than 2002, and the veteran 
appears to be claiming that she is exempt from any 
withholding of her VA compensation for the period or periods 
in question.  Such matters have not been developed or 
adjudicated for review by the Board at this time and as they 
are beyond the Board's jurisdiction, they are referred to the 
RO for any and all appropriate actions.  


FINDINGS OF FACT

1.  The veteran received military pay for 49 days of drill 
training during FY 2002 and during the same time frame, she 
was receiving VA compensation for multiple service-connected 
disabilities, and as a result, she was in receipt of benefits 
totaling $687 to which she was not entitled.  

2.  The RO's recoupment of $687 from the veteran's VA 
compensation to account for her receipt of military pay for 
49 days of drill training during FY 2002 was proper.  


CONCLUSION OF LAW

VA compensation in the amount of $687 was properly recouped 
to account for the veteran's receipt of military pay for 49 
days of drill training during FY 2002.  38 U.S.C.A. § 5304 
(West 2002); 38 C.F.R. §§ 3.105, 3.700 (2007); VBA 
Adjudication Procedure Manual, M21-1MR, Part III.v.4.C.11. 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to regulatory criteria, not more than one award of 
pension, compensation, or emergency officers' regular or 
reserve retirement pay will be made concurrently to any 
person based on his or her own service except as provided in 
38 C.F.R. § 3.803 relating to naval pension and 38 C.F.R. 
§ 3.750(c) relating to waiver of retirement pay.  Not more 
than one award of pension, compensation, or dependency and 
indemnity compensation may be made concurrently to a 
dependent on account of more than one period of service of a 
veteran.  38 U.S.C.A. § 5304(a)(1); 38 C.F.R. § 3.700.

Reservists may waive their pension, compensation, or 
retirement pay for periods of field training, instruction, 
other duty, or drills.  A waiver may include prospective 
periods and contain a right of recoupment for the days for 
which the reservist did not receive payment for duty by 
reason of failure to report for duty.  38 C.F.R. 
§ 3.700(a)(1)(iii).

The facts are not in dispute and may be briefly summarized.  
The record reflects that the veteran has received VA 
compensation benefits since her discharge from active duty in 
June 1980, based on a grant of service connection for one or 
more disabilities.  

Information obtained from the Defense Manpower Data Center 
(DMDC) indicates that the veteran received military pay for 
49 days of drill training during FY 2002. This information is 
consistent with the veteran's statements of record and she 
does not dispute the number of training days reported by the 
DMDC.  

In February 2004 correspondence, the RO proposed a reduction 
of the veteran's VA compensation benefits based on 
information from the DMDC and notified her that she had a 60-
day period within which to dispute the proposed action prior 
to any final determination.  In addition to offering her a 
pre-determination hearing, she was requested to advise the RO 
if information from the DMDC was incorrect.

During the 60-day period set forth above, the veteran did not 
respond.  

In April 2004, the RO advised the veteran of its recoupment 
of her VA disability compensation in the amount of $687 to 
account for her receipt of military pay for 49 days of drill 
training during FY 2002.  A withholding of VA compensation 
for the period from May 1 to June 19, 2004, was required to 
recoup the calculated amount of $687.  

In the instant case, the veteran does not dispute having 
received military pay for 49 days of drill training in FY 
2002, or the VA's statutory duty to recoup concurrently paid 
VA compensation and military pay.  The veteran's sole 
contention on appeal appears to concern the financial 
difficulty she experienced during the period in which the 
concurrently paid benefits were recouped.  

The record reflects that the veteran's permanent rate of VA 
compensation was increased during FY 2002, with the grant of 
service connection for traumatic arthritis of the first 
metatarsophalangeal joint and the assignment of a 10 percent 
rating therefor.  In such a situation, VBA's Adjudication 
Procedure Manual directs the rater to recoup compensation at 
the permanent rate of VA compensation in effect on the last 
day of the applicable FY.  M21-1MR, Part III.v.4.C.14.d.  The 
pay records show, and the veteran does not dispute, that the 
veteran's permanent rate at the end of fiscal year 2002 was 
50 percent with additional compensation provided for one 
dependent.

Based on the above, the Board finds that the RO's recoupment 
of $687 from the veteran's VA compensation to account for her 
receipt of military pay for 49 days of drill training during 
FY 2002 was proper, as the amount represented her permanent 
rate of VA compensation in effect at the end of FY 2002.  

The United States Court of Veterans Appeals has held that in 
a case where the law is dispositive of the claim, the claim 
is to be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, as 
there 



is no basis in the law to grant the veteran's appeal, the 
appeal must be denied.

As indicated above, the essential facts are not in dispute, 
and the case rests on the interpretation and application of 
the relevant law.  The Veterans Claims Assistance Act of 2000 
does not affect matters on appeal when the issue is limited 
to statutory interpretation.  See Manning v. Principi, 16 
Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  In 
addition, there is no indication that any additional notice 
or development would aid the veteran in substantiating her 
claim.  38 U.S.C.A. §§ 5103, 5103A; Dela Cruz, supra.  Under 
these circumstances, there is no further duty to notify or 
assist the veteran in the development of her claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board observes that the RO's February 2004 letter, and 
subsequent actions in this case, conformed to the procedural 
protections of 38 C.F.R. § 3.105(h).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  
Simply stated, the veteran received duplicative payment of 
government benefits which, by her prior experience, she knew 
or should have known were not authorized by law. The Board is 
without authority to grant or restore benefits simply because 
doing this might be equitable.  See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).




ORDER

The appeal is denied.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


